DETAILED ACTION
The instant application having application No 17395008 filed on 08/05/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) resolve double patenting rejection.
Claim 11 would be allowable if (i) resolve double patenting rejection.

Examiner Notice
The claim 1 has the conditional limitation “that have”, please clarify the language features from the limitations of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16653436 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on transferring the selected portion of the network attributes and the related data values and vice versa.
For claim 1, Patent Application disclose a  method of operating a wireless communication network that comprises distributed ledgers that host network attributes that have data values that characterize wireless data services, the method comprising directory circuitry storing ledger information that characterizes the distributed ledgers and the network attributes; network circuitry delivering the wireless data services to wireless User Equipment (UEs), generating the data values that characterize the wireless data services, and storing the data values in the distributed ledgers in relation to corresponding ones of the network attributes; the directory circuitry receiving a directory information request, selecting a portion of the ledger information that characterizes the distributed ledgers and the network attributes based on the directory information request, and transferring the selected portion of the ledger information; and the network circuitry receiving a ledger information request responsive to the transfer of the selected portion of the ledger information, selecting a portion of the network attributes and the related data values based on the ledger information request, and transferring the selected portion of the network attributes and the related data values(See Claim 1).
For claim 2, Patent Application disclose some of the ledger information comprises restricted ledger information and the directory circuitry selecting the portion of the ledger information comprises not selecting the restricted ledger information (See Claim 2).
For claim 3, Patent Application disclose some of the network attributes comprise restricted network attributes and the directory circuitry selecting the portion of the ledger information comprises not selecting the restricted network attributes (See Claim 3).
For claim 4, Patent Application disclose some of the network attributes comprise restricted network attributes and the network circuitry selecting the portion of the network attributes comprises not selecting the restricted network attributes (See Claim 4).
For claim 5, Patent Application disclose some of the data values comprise restricted data values and the network circuitry selecting the portion of the data values comprises not selecting the restricted data values (See Claim 1).
For claim 6, Patent Application disclose the directory circuitry storing the ledger information comprises storing wireless network slice information; the network circuitry delivering the wireless data services to wireless UEs comprises the wireless network slices delivering the wireless data services to wireless UEs; the network circuitry generating the data values that characterize the wireless data services and storing the data values in the distributed ledgers in relation to the corresponding ones of the network attributes comprises generating the data values that characterize the wireless network slices, storing the data values that characterize the wireless network slices in the distributed ledgers in relation to the corresponding ones of the network attributes; the directory circuitry selecting and transferring the portion of the ledger information that characterizes the distributed ledgers and the network attributes based on the directory information request comprises selecting and transferring the portion of the ledger information that characterizes the distributed ledgers and the network attributes for the wireless network slices based on the directory information request; and the network circuitry selecting and transferring the portion of the network attributes and the related data values based on the ledger information request comprises selecting and transferring the portion of the network attributes and the related data values for the wireless network slices based on the ledger information request(See Claim 11).
For claim 7, Patent Application disclose some of the ledger information comprises restricted slice information and the directory circuitry selecting the portion of the ledger information comprises not selecting the restricted slice information (See Claim 15).
For claim 8, Patent Application disclose some of the network attributes comprise restricted slice information and the directory circuitry selecting the portion of the ledger information comprises not selecting the restricted slice information (See Claim 12).
For claim 9, Patent Application disclose some of the network attributes comprise restricted slice information and the network circuitry selecting the portion of the network attributes comprises not selecting the restricted slice information (See Claim 15).
For claim 10, Patent Application disclose some of the data values comprise restricted slice information and the network circuitry selecting the portion of the data values comprises not selecting the restricted slice information (See Claim 18).
For claim 11, Patent Application disclose a wireless communication network that comprises distributed ledgers that host network attributes that have data values that characterize wireless data services, the wireless communication network comprising directory circuitry configured to storing ledger information that characterizes the distributed ledgers and the network attributes; network circuitry configured to deliver the wireless data services to wireless User Equipment (UEs), generate the data values that characterize the wireless data services, and store the data values in the distributed ledgers in relation to corresponding ones of the network attributes; the directory circuitry configured to receive a directory information request, select a portion of the ledger information that characterizes the distributed ledgers and the network attributes based on the directory information request, and transfer the selected portion of the ledger information; and the network circuitry configured to receive a ledger information request responsive to the transfer of the selected portion of the ledger information, select a portion of the network attributes and the related data values based on the ledger information request, and transfer the selected portion of the network attributes and the related data values(See Claim 11).
For claim 12, Patent Application disclose some of the ledger information comprises restricted ledger information and the directory circuitry is configured to not select the restricted ledger information (See Claim 12).
For claim 13, Patent Application disclose some of the network attributes comprise restricted network attributes and the directory circuitry is configured to not select the restricted network attributes (See Claim 14).
For claim 14, Patent Application disclose some of the network attributes comprise restricted network attributes and the network circuitry configured to not select the restricted network attributes (See Claim 16).
For claim 15, Patent Application disclose some of the data values comprise restricted data values and the network circuitry configured to not select the restricted data values (See Claim 1).
For claim 16, Patent Application disclose the ledger information that comprises wireless network slice information; the network circuitry comprises the wireless network slices configured to deliver the wireless data services to wireless UEs; the network attributes and the data values that characterize the wireless data services comprise the network attributes and the data values for the wireless network slices; the directory circuitry is configured to select and transfer the portion of the ledger information that characterizes the distributed ledgers and the network attributes for the wireless network slices based on the directory information request; and the network circuitry is configured to select the portion of the network attributes and the related data values for the wireless network slices based on the ledger information request(See Claim 1).
For claim 17, Patent Application disclose some of the ledger information comprises restricted slice information and the directory circuitry is configured to not select the restricted slice information (See Claim 18).
For claim 18, Patent Application disclose some of the network attributes comprise restricted slice information and the directory circuitry is configured to not select the restricted slice information (See Claim 18).
For claim 19, Patent Application disclose some of the network attributes comprise restricted slice information and the network circuitry is configured to not select the restricted slice information (See Claim 17).
For claim 20, Patent Application disclose some of the data values comprise restricted slice information and the network circuitry is configured to not select the restricted slice information (See Claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. (US 20180359089) in view of Bindea et al. (US 20190123580, Apr. 25, 2019).

Regarding Claim 1, Innes discloses a method of operating a wireless communication network that comprises distributed ledgers that host network attributes that have data values that characterize wireless data services(page 1, par(0008), line 1-10, the cellular network use a distributed ledger (i.e., blockchain) based approach to authenticating a user mobile device so as to grant the device access to the mobile base station located at the edge of the network, the blockchain held as a distributed ledger between cell towers in a geographic region, the towers authorized as members of the blockchain from the core network of the LTE system and can be configured to process the blockchain transactions),
 the method comprising directory circuitry storing ledger information that characterizes the distributed ledgers and the network attributes (page 1, par (0009), line 1-10, the blockchain store temporary IDs (wherein storing ledger information) as Registered Blockchain IDs in the blockchain, the RBIDs used to perform authentication of the mobile device at the base station); 
network circuitry delivering the wireless data services to wireless User Equipment (UEs), generating the data values that characterize the wireless data services, and storing the data values in the distributed ledgers in relation to corresponding ones of the network attributes (page 6, par (0061), line 1-20, assign a UE device a blockchain ID, the process begin, wherein a new blockchain ID is requested provided by a base station for a UE device that has accessed the base station, the base station generate a new blockchain ID (wherein generating the data values) and can associate  metadata associated with the UE device, the process of distributing the blockchain to other base stations in the mobile network via a distributed ledger system);
the directory circuitry receiving a directory information request, selecting a portion of the ledger information that characterizes the distributed ledgers and the network attributes based on the directory information request, and transferring the selected portion of the ledger information (page 5, par (0054), line 1-20, a UE device that utilizes a blockchain ID provide its encryption capabilities to the base station, during the verification process performed at the base station, once the UE device's blockchain ID is verified by the base station, the base station retrieve the metadata associated with the UE device that include the encryption capabilities of the UE device, the base station then transmit this data to the core network than require that the UE device constantly transmit this information).
White discloses all aspects of the claimed invention, except the network circuitry receiving a ledger information request responsive to the transfer of the selected portion of the ledger information, selecting a portion of the network attributes and the related data values based on the ledger information request, and transferring the selected portion of the network attributes and the related data values.
Palyutina is the same field of invention teaches the network circuitry receiving a ledger information request responsive to the transfer of the selected portion of the ledger information, selecting a portion of the network attributes and the related data values based on the ledger information request, and transferring the selected portion of the network attributes and the related data values(page 4, par (0040), line 1-20, the user information stored in a distributed ledger stored at least in part of the nodes, the access network devices configured to control access to the stored user information a proof of location requesting device, which any device having interest to obtain the user information associated with particular spatiotemporal information, the user equipment, and the requesting device connected to a public distributed network and operate as nodes of the network store a public distributed ledger in which at least the proof of location indication transaction stored after verification thereof).
White and Palyutina are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transferring the selected portion of the network attributes and the related data values the teaching of White to include the requesting device connected to a public distributed network and operate as nodes of the network store a public distributed ledger Palyutina  because it provides encrypted user media data such as video footage data to at least one access device which tore the encrypted user media data to the blockchain.
Regarding Claim 11, Innes discloses a wireless communication network that comprises distributed ledgers that host network attributes that have data values that characterize wireless data services(page 1, par(0008), line 1-10, the cellular network use a distributed ledger (i.e., blockchain) based approach to authenticating a user mobile device so as to grant the device access to the mobile base station located at the edge of the network, the blockchain held as a distributed ledger between cell towers in a geographic region, the towers authorized as members of the blockchain from the core network of the LTE system and can be configured to process the blockchain transactions),
 the method comprising directory circuitry storing ledger information that characterizes the distributed ledgers and the network attributes (page 1, par (0009), line 1-10, the blockchain store temporary IDs (wherein storing ledger information) as Registered Blockchain IDs in the blockchain, the RBIDs used to perform authentication of the mobile device at the base station); 
network circuitry delivering the wireless data services to wireless User Equipment (UEs), generating the data values that characterize the wireless data services, and storing the data values in the distributed ledgers in relation to corresponding ones of the network attributes (page 6, par (0061), line 1-20, assign a UE device a blockchain ID, the process begin, wherein a new blockchain ID is requested provided by a base station for a UE device that has accessed the base station, the base station generate a new blockchain ID (wherein generating the data values) and can associate  metadata associated with the UE device, the process of distributing the blockchain to other base stations in the mobile network via a distributed ledger system);
the directory circuitry receiving a directory information request, selecting a portion of the ledger information that characterizes the distributed ledgers and the network attributes based on the directory information request, and transferring the selected portion of the ledger information (page 5, par (0054), line 1-20, a UE device that utilizes a blockchain ID provide its encryption capabilities to the base station, during the verification process performed at the base station, once the UE device's blockchain ID is verified by the base station, the base station retrieve the metadata associated with the UE device that include the encryption capabilities of the UE device, the base station then transmit this data to the core network than require that the UE device constantly transmit this information).
White discloses all aspects of the claimed invention, except the network circuitry receiving a ledger information request responsive to the transfer of the selected portion of the ledger information, selecting a portion of the network attributes and the related data values based on the ledger information request, and transferring the selected portion of the network attributes and the related data values.
Palyutina is the same field of invention teaches the network circuitry receiving a ledger information request responsive to the transfer of the selected portion of the ledger information, selecting a portion of the network attributes and the related data values based on the ledger information request, and transferring the selected portion of the network attributes and the related data values(page 4, par (0040), line 1-20, the user information stored in a distributed ledger stored at least in part of the nodes, the access network devices configured to control access to the stored user information a proof of location requesting device, which any device having interest to obtain the user information associated with particular spatiotemporal information, the user equipment, and the requesting device connected to a public distributed network and operate as nodes of the network store a public distributed ledger in which at least the proof of location indication transaction stored after verification thereof).
White and Palyutina are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transferring the selected portion of the network attributes and the related data values the teaching of White to include the requesting device connected to a public distributed network and operate as nodes of the network store a public distributed ledger Palyutina  because it provides encrypted user media data such as video footage data to at least one access device which tore the encrypted user media data to the blockchain.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
HONG et al. (US 20180220336, Aug. 2, 2018) teaches Method For Controlling Mobility of Terminal and Device Therefor.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464